                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HENRY HERNANDEZ,                                    Case No. 16-cv-06723-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF’S MOTION
                                                  v.                                         FOR RECONSIDERATION
                                   9

                                  10     SYSCO CORPORATION, et al.,                          Re: Dkt. No. 125
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Henry Hernandez filed this wage and hour action against his former employer Sysco

                                  14   Corporation and Sysco San Francisco (collectively “Sysco”) on behalf of himself and a putative

                                  15   class. The Court granted in part and denied in part his motion for class certification certifying a

                                  16   class of individuals who performed off-the-clock work during their unpaid meal breaks as well as

                                  17   the derivative pay statement and final wages claims, but declining to certify Plaintiff’s meal or rest

                                  18   break claims finding that individualized issues predominated those claims. (Dkt. No. 121.) The

                                  19   Court thereafter granted Plaintiff leave to file a motion for reconsideration of the class certification

                                  20   order. (Dkt. Nos. 125, 128.) Having considered the parties’ briefs, the Court DENIES Plaintiff’s

                                  21   motion for reconsideration.

                                  22                                               DISCUSSION

                                  23          A motion for reconsideration is an “extraordinary remedy, to be used sparingly in the

                                  24   interests of finality and conservation of judicial resources.” Kona Enters. v. Estate of Bishop, 229

                                  25   F.3d 877, 890 (9th Cir. 2000). Thus, “a motion for reconsideration should not be granted, absent

                                  26   highly unusual circumstances, unless the district court is presented with newly discovered

                                  27   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

                                  28   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). Under Civil Local Rule 7-9(b),
                                   1   a party seeking reconsideration of an interlocutory order must show one of the following: (1) “a

                                   2   material difference in fact or law exists from that which was presented to the Court before entry of

                                   3   the interlocutory order for which reconsideration is sought”; (2) “[t]he emergence of new material

                                   4   facts or a change of law occurring after the time of such order; or (3) [a] manifest failure by the

                                   5   Court to consider material facts or dispositive legal arguments which were presented to the Court

                                   6   before such interlocutory order.” N.D. Cal. Civ. L.R. 7-9(b).

                                   7            Plaintiff moves for reconsideration of the Court’s denial of his motion for certification of

                                   8   his meal and rest break claims. Plaintiff’s meal and rest break claims are not based on a lack of

                                   9   meal and rest break policy as is often the case, but rather, on Sysco’s Productivity Policy which

                                  10   Plaintiff contends discourages certain employees (Selectors) from taking meal and rest breaks. In

                                  11   particular, Plaintiff contends that because Sysco requires 100 percent productivity and disciplines

                                  12   employees who consistently fall below that goal while rewarding employees who exceed the goal
Northern District of California
 United States District Court




                                  13   with incentive pay, Selectors at least partially work through their rest and meal breaks to ensure

                                  14   that they can meet the 100 percent goal or earn an incentive bonus. The Court concluded that

                                  15   these claims could not be resolved on a class-wide basis because individual issues predominate

                                  16   with respect to why any particular Selector might have worked during his or her meal break.

                                  17   Plaintiff contends that in doing so the Court manifestly failed to consider Plaintiff’s evidence and

                                  18   controlling law.

                                  19            First, Plaintiff insists that the Court failed to consider material facts in the form of his

                                  20   expert declarations. In particular, Plaintiff contends that the Court ignored Dr. Fairris’s statement

                                  21   that “the set of arrangements Defendants have adopted to enhance labor productivity do indeed

                                  22   discourage workers from taking work breaks and encourage them to work off-the-clock.” (Dkt.

                                  23   No. 104-21 at ¶ 11.) The Court, however, noted Dr. Fairris’s opinion, and indeed, the possibility

                                  24   that the Productivity Policy might deter some employees from taking breaks, but as the Court

                                  25   noted:

                                  26                    A policy that dissuades employees from taking a break due to concerns
                                                        about not meeting goals and therefore being terminated might be
                                  27                    determined to unlawfully deprive an employee of a break, while one that
                                                        provides extra pay if an employee exceeds certain goals might not.
                                  28                    Indeed, Sysco offers evidence that Selectors may sometimes choose not
                                                                                            2
                                                        to take a full break because they want to increase their productivity so
                                   1                    they can earn extra pay. (Dkt. No. 107-11 at ¶ 7.) But Plaintiff offers no
                                                        methodology for determining which reason, even assuming those were
                                   2                    the only two reasons, an employee did not take a full meal and rest break.
                                                        See Hamilton v. Wal-Mart Stores, Inc., 2018 WL 4813082, at *7 (C.D.
                                   3                    Cal. Aug. 21, 2018) (denying certification of meal break claim because
                                                        “there are various reasons an employee may have not taken a second
                                   4                    break. Determining whether a violation exists would require an
                                                        individualized inquiry as to why each employee failed to take their
                                   5                    second meal period.”).
                                   6   (Dkt. No. 121 at 12.1) Plaintiff has failed to demonstrate that the Court failed to consider his expert

                                   7   evidence; rather, he objects to the weight the Court gave the evidence which is not a proper basis for

                                   8   reconsideration. “[A] motion for reconsideration is not a vehicle to reargue the motion or to ask the

                                   9   Court to re-weigh the evidence.” Moore v. Int’l Cosmetics & Perfumes Inc., 2016 WL 7638183, at *3

                                  10   (C.D. Cal. May 4, 2016) (internal citation and quotation marks omitted).

                                  11             Second, Plaintiff insists that the Court erred in focusing on whether there was a common

                                  12   method for proving why a particular Selector worked during a meal or rest period, and improperly
Northern District of California
 United States District Court




                                  13   shifted the burden to Plaintiff. Plaintiff insists—as he did on class certification—that because (1)

                                  14   Sysco’s timekeeping and payroll records reflect that employees perform work during their meal

                                  15   and rest breaks, and (2) Sysco has a Productivity Policy which incentivizes them for doing so, this

                                  16   is all that is necessary to prove class-wide liability. But as the Court noted in its Order, California

                                  17   law does not impose a per se bar on productivity policies. To the contrary, the California Supreme

                                  18   Court requires employers to allow meal and rest breaks, but employers are not required to make

                                  19   employees take rest breaks and as long an employer “relieves its employees of all duty,

                                  20   relinquishes control over their activities and permits them a reasonable opportunity to take an

                                  21   uninterrupted 30-minute break, and does not impede or discourage them from doing so” it has

                                  22   satisfied its obligation to allow employees to take a meal break. Brinker Rest. Corp. v. Superior

                                  23   Court, 53 Cal. 4th 1004, 1033, 1040 (2012) (internal citation and quotation marks omitted).

                                  24             The evidence here showed that Sysco had compliant written meal and rest break policies,

                                  25   but that it also had a policy that incentivized employees to work through meal and rest breaks.

                                  26   While some employees may have done so because they could not otherwise get their work done,

                                  27

                                  28   1
                                           The Court also considered Dr. Woolfson’s statistical analysis. (Dkt. No. 121 at 11.)
                                                                                         3
                                   1   there was also evidence (including Plaintiff’s own testimony) that others may have voluntarily

                                   2   done so. Under these circumstances, Plaintiff has not shown how the Court could determine why

                                   3   a particular employee worked through their meal and/or rest break on a class wide basis. That is,

                                   4   that common proof would show that employees who worked through their meal and rest breaks

                                   5   did so because they felt that they had to as opposed to because they wanted to. Plaintiff has thus

                                   6   failed to demonstrate that the Court manifestly failed to consider dispositive legal arguments and

                                   7   instead rehashes arguments the Court considered and rejected in denying class certification of the

                                   8   meal and rest break claims.

                                   9                                            CONCLUSION

                                  10          For the reasons stated above, the Court DENIES Plaintiff’s motion for reconsideration.

                                  11          This Order disposes of Docket No. 125-1.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 18, 2020

                                  15

                                  16
                                                                                                   JACQUELINE SCOTT CORLEY
                                  17                                                               United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
